DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. This action is in reply to Applicant’s Amendment filed on March 22, 2021.

3.  Applicant has amended claims 1, 3, 5, 11, 13, and 20.  Applicant has cancelled claims 2 and 12.  Thus, claims 1, 3–11, and 13–20 are pending and are allowed over the previously cited prior art of record. The previous rejections under 35 USC §101 and 35 USC §103 are hereby withdrawn. 
Regarding the prior 35 USC §101, in view of the pending amended claims, the prior 101 rejection is withdrawn and the pending claims are allowed because the Applicant in Applicant’s Amendment filed on March 22, 2021, the amended claims, including independent claim 1, overcome the previously cited 35 USC §101 relating to subject matter eligibility since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea as well as that the claims, as a whole, include something significantly more than the abstract idea itself. 

Claim 1 recites the additional limitations, “generating, at the payments platform of the cloud computing platform, a record that comprises the transaction data, and persisting the record in a database system of the cloud computing platform, wherein the record includes the transaction data from the payment transaction response with the transaction data designated as having been persisted in an external mode to indicate that the transaction data is from a transaction that occurred outside of the cloud computing platform, wherein the transaction data from the record is useable for subsequent payment transactions between the customer and the particular client of the cloud computing platform that occur within the cloud computing platform” as well as “after persisting the record in the database system: using the transaction data from the record at the cloud computing platform, during a subsequent payment transaction with the customer of the particular client, to generate a subsequent payment transaction request.”
These limitations provide an improvement over prior systems in that the system allows for a transaction record that includes the transaction data from the payment transaction response with the transaction data designated as having been persisted in an external operating mode to indicate that the transaction data is from a transaction that occurred outside of the cloud computing platform. This means that previous transaction data that occurred outside the cloud computing platform can be reintroduced 
For these reasons, independent claim 1 is deemed to be allowable as well as independent claims 11 and 20 along with their dependent claims: 3-10 and 13-19. 

Allowable Subject Matter
4.  The following is an Examiner’s statement of reasons for allowance over the prior art: 
     The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (as well as similar limitations found in independent claims 11 and 20): 
“receiving, at a payment gateway from a service, a payment transaction request from a particular client of the cloud computing platform, wherein the payment gateway and the service are external to the cloud computing platform, and wherein the payment transaction request is associated with a customer of the particular client and comprises transaction data from a transaction that occurred externally to the cloud computing platform. . .”
“generating, at the payments platform of the cloud computing platform, a record that comprises the transaction data, and persisting the record in a database system of the cloud computing platform, wherein the record includes the transaction data from the payment transaction response with the transaction data designated as having been persisted in an external mode to indicate that the transaction data is from a transaction that occurred outside of the cloud computing platform, wherein the transaction data from the record is useable for subsequent payment transactions between the customer and the particular client of the cloud computing platform that occur within the cloud computing platform. . . .”

The following relevant prior art is the closest that has been found to the present invention, but it does disclose the limitations found above relating to “the transaction data designated as having been persisted in an external mode to indicate that the transaction data is from a transaction that occurred outside of the cloud computing platform”:
1. Wong et al. (U.S. Pat. No. 9,972,005) discloses a receiving a transaction request at a payment gateway from a particular client as part of a cloud computing platform. However, Wong does not disclose that the transaction data is designated as having been persisted in an external mode to indicate that the transaction data is from a transaction that occurred outside of the cloud computing platform, which is part of the present invention. 

5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a 
/Amit Patel/
Examiner
Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696